Citation Nr: 0628853	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  02-17 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
the service-connected chondromalacia patella of the right 
knee.  

2.  Entitlement to an evaluation in excess of 10 percent for 
the service-connected chondromalacia patella of the left 
knee.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran had military service from April 1976 to May 1979.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 Department of Veterans 
Affairs (VA) Regional Office (RO) Decision Review Officer 
decision in Columbia, South Carolina.  

In May 2004 and May 2006, the Board remanded the veteran's 
claims for, respectively, further development of the record 
and to satisfy due process concerns.  

The veteran testified before the undersigned Acting Veterans 
Law Judge at the RO in July 2006.

For the reasons outlined below, this appeal is REMANDED to 
the RO via the Appeals Management Center (AMC) in Washington, 
D.C.  Consistent with the instructions below, VA will notify 
the veteran of any further action required on his part.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA are published at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  The VCAA and implementing 
regulations apply in the instant case.  In Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), the United States Court of 
Appeals for Veterans Claims (Court) provided guidance 
regarding the notice requirements mandated by the VCAA.  All 
pertinent notice requirements of the VCAA and implementing 
regulations appear to be met.

As noted in the course of his July 2006 hearing before the 
undersigned, the veteran essentially contends that the 
respective evaluations currently assigned to his service-
connected right and left knee disabilities do not accurately 
reflect the severity of those disabilities.  The veteran 
testified that he was currently being treated at the Dorn VA 
Medical Center (VAMC) and by Dr. Huffman, a private 
physician.  See page three of hearing transcript.  Review of 
the claims folder shows that the most recent VA treatment 
records on file (from the Dorn facility) are dated in October 
2005.  Under Bell v. Derwinski, 2 Vet. App. 611 (1992), VA is 
deemed to have constructive knowledge of certain documents 
which are generated by VA agents or employees.  Id. at 612-
13.  If those documents predate a Board decision on appeal, 
are within VA's control, and could reasonably be expected to 
be part of the record, then "such documents are, in 
contemplation of law, before the Secretary and the Board and 
should be included in the record."  Id. at 613.  If such 
material could be determinative of the claim, a remand for 
readjudication is in order.  Dunn v. West, 11 Vet. App. 462, 
466 (1998).  As such, medical records associated with 
treatment afforded the veteran at the Dorn VAMC in Columbia, 
South Carolina dated subsequent to October 2005 should be 
obtained.  

Likewise, while a May 2005 letter from Dr. Huffman indicates 
that he had treated the veteran since June 2002, treatment 
records from this private physician have not been associated 
with the record.  An effort to obtain them should also be 
undertaken.

The veteran was most recently afforded a VA orthopedic 
examination in October 2005.  Review of the examination 
report shows that the veteran complained of bilateral knee 
pain and instability.  Examination of both knees revealed 
range of motion findings reflecting 0 degrees of extension 
and 120 and 92 degrees of flexion for the right and left 
knee, respectively.  Bilateral crepitus was reported.  No 
evidence of instability was reported.  The examiner, a nurse 
practitioner, indicated that the veteran had minimal 
arthritis in both knees, which was secondary to his service-
connected bilateral chondromalacia.  The Board observes that 
this finding of arthritis is contrary to numerous VA X-ray 
reports of record which do not include clinical findings of 
arthritis.  

The Board is of the opinion that the veteran's hearing 
testimony, when compared to findings and complaints 
documented as part of the above-mentioned October 2005 VA 
orthopedic examination, seems to imply that his bilateral 
knee symptoms had increased in severity.  Accordingly, based 
upon his July 2006 hearing testimony, a VA examination is 
needed to determine the current severity of the service-
connected right and left disabilities.  

The development to be requested as part of this remand is 
particularly necessary in light of VA General Counsel 
opinions indicating that a veteran who has arthritis and 
instability of the knee may, in certain circumstances, be 
rated separately under Diagnostic Codes 5003 and 5257, and 
that if a veteran has a disability rating under Diagnostic 
Code 5257 for instability of the knee, and there is also X-
ray evidence of arthritis, a separate rating for arthritis 
could also be based on painful motion under 38 C.F.R. § 4.59.  
See VAOPGCPREC 9-98; VAOPGCPREC 23-97.  As previously 
mentioned, the record contains conflicting medical evidence 
as to whether or not the veteran in fact has arthritis in his 
knees.  Moreover, VA's General Counsel recently indicated 
that a veteran could receive separate ratings under 
Diagnostic Codes 5260 (leg, limitation of flexion) and 
Diagnostic Code 5261 (leg, limitation of extension) for 
disability of the same joint.  VAOPGCPREC 9-2004.

Accordingly, this case is REMANDED for the following 
development and consideration:

1.  The RO must send the appellant a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2005), that includes an 
explanation as to the information or 
evidence needed to establish effective 
dates for the claims on appeal, as 
outlined by the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

2.  The RO should take the necessary 
steps to obtain any records from the Dorn 
VAMC dated since October 2005 to the 
present.  If, after making reasonable 
efforts, the RO cannot locate such 
records, the RO must specifically 
document what attempts were made to 
locate the records, and explain in 
writing why further attempts to locate or 
obtain any government records would be 
futile.  The RO must then:  (a)  notify 
the claimant of the specific records that 
it is unable to obtain; (b)  explain the 
efforts VA has made to obtain that 
evidence; and (c)  describe any further 
action it will take with respect to the 
claims.  The claimant must then be given 
an opportunity to respond.

3.  The RO should send the veteran a VA 
Form 21-4142, Authorization and Consent 
to Release Information to the Department 
to Veterans Affairs.  He should be asked 
to complete (including full names and 
addresses, to the extent possible) and 
return the signed forms, so that VA can 
obtain medical records from Dr. Huffman 
from June 2002 to the present.  Any 
records obtained should be associated 
with the other evidence in the claims 
file.

4.  After any additional evidence has 
been obtained, arrange for the veteran to 
undergo VA orthopedic examinations of 
both knees.  The claims file must be made 
available to the VA examiner, and the 
examiner should review the files prior to 
the examination and indicate that he or 
she has done so.  All appropriate tests 
and studies, including X-rays and range 
of motion studies of both knees, reported 
in degrees, should be accomplished.  All 
findings should be made available to the 
primary physician prior to the completion 
of his or her report, and all clinical 
findings should be reported in detail.

The examiner should also render specific 
findings as to whether, during the 
examination, there is objective evidence 
of pain on motion, weakness, excess 
fatigability, and/or incoordination 
associated with the service-connected 
right and left knee disabilities.  If 
pain on motion is observed, the examiner 
should indicate the point at which pain 
begins.  In addition, after considering 
the veteran's documented medical history 
and assertions, the examining physician 
should indicate whether, and to what 
extent, the veteran experiences likely 
functional loss due to pain and/or any of 
the other symptoms noted above during 
flare-ups and/or with repeated use; to 
the extent possible, the examiner should 
express any such additional functional 
loss in terms of additional degrees of 
limited motion.

The examiner should identify all 
impairments affecting each knee.  With 
respect to each knee, examiner should 
specifically indicate whether arthritis 
is present (confirmed by X-ray findings), 
and whether there is recurrent 
subluxation or lateral instability of the 
knee (and, if so, whether such is best 
characterized as "slight," "moderate," 
or "severe").  The examiner should also 
indicate whether, in either knee, there 
is ankylosis, dislocation or removal of 
cartilage, impairment of the tibia or 
fibula, or genu recurvatum.

5.  Ensure that the requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any ordered action is determined to 
have not been undertaken or to have been 
taken in a deficient manner, take 
appropriate corrective action.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

6.  The veteran is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claims.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2005).  In the event 
that the veteran does not report for the 
aforementioned examination, documentation 
should be obtained which shows that 
notice scheduling the examination was 
sent to the last known address.  It 
should also be indicated whether any 
notice that was sent was returned as 
undeliverable.

7.  Then, review any additional evidence 
and readjudicate the issues on appeal, 
under all appropriate statutory and 
regulatory provisions and legal theories, 
including the opinions of VA's General 
Counsel discussed above.  If the benefits 
sought on appeal remain denied, the 
veteran should be provided with a 
supplemental statement of the case 
(SSOC).

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The appellant need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2005) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



